

Execution Copy
 
Second Amendment To Credit Agreement
 
This Second Amendment To Credit Agreement (this “Amendment”) is entered into as
of September 14, 2010, by and between Lifecore Biomedical, LLC, a Minnesota
limited liability company (“Borrower”), and Wells Fargo Bank, National
Association (“Bank”).
 
Recitals
 
Whereas, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement, dated and made as of April 30,
2010, by and between Borrower and Bank (as amended, restated, modified and/or
supplemented from time to time, the “Credit Agreement”).
 
Whereas, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect such changes.
 
Now, Therefore, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:
 
1.            Definitions.  Each capitalized term used and not otherwise defined
herein has the meaning ascribed thereto in the Credit Agreement.
 
2.            Amendments to Credit Agreement.  Subject to Section 5 hereof, the
Credit Agreement is hereby as follows:
 
(a)           Section 1.1 of the Credit Agreement is hereby amended by amending
and restating in their entirety each of the following definitions as follows:
 
“Fixed Charge Coverage Ratio” means, as of the last day of each fiscal quarter
of Borrower, the ratio of (a) the sum of (i) Net Income After Taxes as of such
fiscal quarter end, plus (ii) depreciation expense, amortization expense, cash
capital contributions, increases in subordinated debt and non-cash expenses
associated with the issuance of stock options of the Companies, in each case, to
the extent recognized during the period attributable to such Net Income After
Taxes, minus (iii) management fees, dividends, distributions and decreases in
subordinated debt of the Companies, in each case, to the extent recognized
during the period attributable to such Net Income After Taxes, to (b) the sum of
(x) Applicable Current Indebtedness as of such date, plus (y) the aggregate of
capitalized lease payments of the Companies recognized during the period
applicable to the computation of Net Income After Taxes referred to in the
foregoing clause (a)(i).
 

--------------------------------------------------------------------------------


 
“Net Income” means, (i) for each fiscal quarter ending on or before May 31,
2011, fiscal year-to-date after-tax net income from continuing operations of the
Companies as of such fiscal quarter end, as determined in accordance with GAAP,
and (ii) for each fiscal quarter ending after May 31, 2011, after-tax net income
from continuing operations of the Companies for the then ending four fiscal
quarter period, as determined in accordance with GAAP.
 
(b)           Section 1.1 of the Credit Agreement is hereby amended by adding
the following definition thereto in such manner as to retain proper alphabetic
order of the terms defined therein:
 
“Applicable Current Indebtedness” means:
 
(a)as of the last day of Borrower’s fiscal quarter ending August 31, 2010, the
aggregate of long-term debt and subordinated debt that, as of the last day of
Borrower’s fiscal quarter ending May 31, 2010, was scheduled to mature during
the one fiscal quarter period ending August 31, 2010;
 
(b)as of the last day of Borrower’s fiscal quarter ending November 30, 2010, the
aggregate of long-term debt and subordinated debt that, as of the last day of
Borrower’s fiscal quarter ending May 31, 2010, was scheduled to mature during
the two fiscal quarter period ending November 30, 2010;
 
(c)as of the last day of Borrower’s fiscal quarter ending February 28, 2011, the
aggregate of long-term debt and subordinated debt that, as of the last day of
Borrower’s fiscal quarter ending May 31, 2010, was scheduled to mature during
the three fiscal quarter period ending February 28, 2011; and
 
(d)as of any date of determination occurring on the last day of any fiscal
quarter of Borrower ending on or after May 31, 2011, the aggregate of long-term
debt and subordinated debt that, as of the last day of Borrower’s fiscal quarter
ending one year prior to such date of determination, was scheduled to mature
during the four fiscal quarter period ending on such date of determination.
 
(c)           Section 1.1 of the Credit Agreement is hereby amended by deleting
the definition of the term “Warburg Acquisition” set forth therein in its
entirety, without replacement.
 
(d)           Section 6.3(a)(i) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 
- 2 -

--------------------------------------------------------------------------------

 
 
(i)        Minimum Net Income After Taxes. (A) Borrower, together with the other
Companies, will maintain, as of the last day each fiscal quarter, Net Income
After Taxes of not less than $1.00.
 
(B)       Borrower, together with other Companies, will not, at any time, have
Net Income After Taxes less than or equal to $1.00 for any two (2) consecutive
fiscal quarters.
 
For purposes of this Section 6.3(a)(i) and Section 6.3(a)(iii), “Net Income
After Taxes” means Net Income, provided that Net Income After Taxes shall be
determined for all fiscal periods ending on or before April 30, 2010, as
reported in Borrower’s audited financial statements for such periods (i.e.,
since for such periods Borrower was a “disregarded entity” for tax purposes, as
if Borrower was a C-Corporation under the IRC), and for all fiscal periods
ending after April 30, 2010, to the extent that Borrower is treated as a pass
through entity for tax purposes, by calculating Net Income before taxes as of
the end of such fiscal period minus dividends and other distributions paid
during the same period for which Net Income has been calculated to each of
Holdings and any other member of the Borrower in connection with its federal
income tax liability (and, if applicable, state income tax liability)
attributable to its share of Borrower’s taxable income (determined in accordance
with the IRC) (including estimated tax payments determined in good faith by
Borrower which are required to be made by its members with respect thereto).
 
(e)           “Exhibit B-1” to the Credit Agreement is hereby deleted in its
entirety and Exhibit A attached hereto is substituted therefor and shall be
deemed for all purposes the “Exhibit B-1” referred to in the Credit Agreement.
 
3.           Survival of Terms; Interpretation.  Except as specifically provided
herein, all terms and conditions of the Credit Agreement remain in full force
and effect, without waiver or modification.  This Amendment and the Credit
Agreement shall be read together, as one document.  The Recitals hereto,
including the terms defined therein, are incorporated herein by this reference
and acknowledged by Borrower to be true, correct and accurate.
 
4.           Representations, Warranties and Covenants.  Borrower remakes all
representations and warranties contained in the Credit Agreement (except to the
extent that such representations and warranties relate solely to an earlier
date, in which case Borrower confirms that such representations and warranties
were correct as of the date made) and reaffirm all covenants set forth
therein.  Borrower further certifies that as of the date of this Amendment there
exists no Default or Event of Default, in each case, as defined in the Credit
Agreement.
 
5.           Effective Date.  This Amendment will become effective as of the
date first set forth above (the “Effective Date”), provided that all of the
following conditions precedent have been satisfied on or before September 30,
2010:

 
- 3 -

--------------------------------------------------------------------------------

 
 
(a)           Bank shall have received a duly executed original (or, if elected
by Bank, an executed facsimile copy, to be followed promptly by delivery of an
executed original) of each of the following, duly executed by each party thereto
and in form and substance satisfactory to Bank:
 
(i)          this Amendment;
 
(ii)        the General Consent and Reaffirmation attached hereto; and
 
(iii)       such other documents as Bank may require under any other Section of
this Amendment.
 
(b)           All of the representations and warranties contained herein (or
incorporated herein by reference) are true and correct as of the Effective Date.
 
(c)           All legal matters incidental hereto shall be reasonably
satisfactory to Bank’s counsel.
 
6.           Counterparts.  This Amendment may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.  Delivery of an executed
counterpart of a signature page to this Amendment by telefacsimile shall be as
effective as delivery of a manually executed counterpart of this Amendment.
 
7.           Severability.  If any term or provision of this Amendment shall be
deemed prohibited by or invalid under any applicable law, such provision shall
be invalidated without affecting the remaining provisions of this Amendment or
the Credit Agreement.
 
8.           Governing Law.  This Amendment shall be governed by and construed
in accordance with the internal laws of the State of California.
 
9.           Non-Impairment.  Except as expressly provided herein, nothing in
this Agreement shall alter or affect any provision, condition, or covenant
contained in the Loan Documents or affect or impair any rights, powers, or
remedies of Bank, it being the intent of the parties hereto that the provisions
of the Loan Documents shall continue in full force and effect except as
expressly modified hereby.
 
[Signatures on Next Page]

 
- 4 -

--------------------------------------------------------------------------------

 


In Witness Whereof, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.


Lifecore Biomedical, LLC,
  a Minnesota limited liability company
 
Wells Fargo Bank,
 National Association
         
By:
/s/ Dennis J. Allingham
 
By:
/s/ Tim Palmer 
 
Dennis J. Allingham
 
Name:
Tim Palmer 
 
President and Chief Executive Officer
 
Title:
Vice-President

 
Signature Page to Second Amendment To Credit Agreement


 

--------------------------------------------------------------------------------

 
 
General Consent and Reaffirmation
 
Each of the undersigned guarantors of, and/or third party pledgors having
pledged property securing, all indebtedness of Lifecore Biomedical, LLC
hereby:  (i) consents to the foregoing Second Amendment to Credit Agreement
dated as of September 14, 2010; (ii) reaffirms its obligations under its
respective guaranty, security agreement and/or pledge agreement; (iii) reaffirms
its waivers of each and every one of the defenses to such obligations as set
forth in its respective guaranty, security agreement and/or pledge agreement;
and (iv) reaffirms that its obligations under its respective guaranty, security
agreement and/or pledge agreement are separate and distinct from the obligations
of any other party under such Second Amendment to Credit Agreement, the Credit
Agreement referred to therein and the other Loan Documents (as defined in the
Credit Agreement).
 
Agreed and Acknowledged as of September 14, 2010:


Lifecore Biomedical, Inc.
 
Apio, Inc.
         
By:
/s/ Dennis J. Allingham
 
By:
/s/ Gregory S. Skinner
 
Dennis J. Allingham
   
Gregory S. Skinner
 
President/Secretary
   
Vice President
         
Cal Ex Trading Company
 
Landec AG, LLC
         
By:
/s/ Gregory S. Skinner
 
By:
/s/ Gregory S. Skinner
 
Gregory S. Skinner
   
Gregory S. Skinner
 
Vice President
   
Treasurer/Secretary
         
Landec Corporation
               
By:
/s/ Gregory S. Skinner
       
Gregory S. Skinner
       
Chief Financial Officer
     



Signature Page to General Consent and Reaffirmation

 

--------------------------------------------------------------------------------

 

Exhibit A
to Second Amendment to Credit Agreement


Exhibit B-1


Form of Compliance Certificate
(Lifecore Biomedical, LLC)


 
To:                  Caroline Peyton
                        Wells Fargo Bank, National Association
 
Date:               __________________, 201__
 
Subject:          Lifecore Biomedical, LLC
 
Financial Statements
 
In accordance with our Credit Agreement, dated as of April 30, 2010, as amended
(the “Credit Agreement”), attached are the financial statements of Lifecore
Biomedical (the “Borrower”) as of and for ________________, 20___ (the
“Reporting Date”) and the year-to-date period then ended (the “Current
Financials”).  All terms used in this certificate have the meanings given in the
Credit Agreement.
 
I certify that the Current Financials have been prepared in accordance with
GAAP, subject to year-end audit adjustments, and fairly present the Companies’
financial condition as of the date thereof.
 
Events of Default.  (Check one):
 
 
¨
The undersigned does not have knowledge of the occurrence of a Default or Event
of Default under the Credit Agreement except as previously reported in writing
to Bank.

 
 
¨
The undersigned has knowledge of the occurrence of a Default or Event of Default
under the Credit Agreement not previously reported in writing to Bank and
attached hereto is a statement of the facts with respect to thereto.  Borrower
acknowledges that Bank may impose the Default Rate at any time during the
resulting Default Period.

 
Financial Covenants.  I further hereby certify as follows:
 
1.           Minimum Net Income After Taxes. Pursuant to Section 6.3(a)(i)(A) of
the Credit Agreement, as of the Reporting Date, the Companies’ Net Income After
Taxes was $___________ which o satisfies o does not satisfy the requirement that
such amount be not less than $1.00 for the applicable fiscal period then ended.

 
- A-1 -

--------------------------------------------------------------------------------

 
 
2.           Minimum Net Income After Taxes.  Pursuant to Section 6.3(a)(i)(B)
of the Credit Agreement, as of the Reporting Date, the Companies’ o did not have
o had Net Income After Taxes less than or equal to $1.00 for two (2) consecutive
fiscal quarters then ended.
 
3.           Minimum Quick Ratio. Pursuant to Section 6.3(a)(ii) of the Credit
Agreement, as of the Reporting Date, the Companies’ Quick Ratio was _____ : 1.0
which o satisfies o does not satisfy the requirement that ratio must not be less
than (i) 1.1 to 1.0 for each fiscal quarter ending from the Closing Date through
and including the fiscal quarter ending May 31, 2011 and (ii) 1.25 to 1.0 for
each fiscal quarter ending thereafter.
 
4.           Fixed Charge Coverage Ratio. Pursuant to Section 6.3(a)(iii) of the
Credit Agreement, the Companies’ Fixed Charge Coverage Ratio for the applicable
fiscal period ending on the Reporting Date, was ____ : 1.0, which o satisfies o
does not satisfy the requirement that such ratio be not less than _____ : 1.0
during such period as set forth in table below:
 


Period(s) Ending
 
Fixed Charge Coverage
Ratio shall not be less than:
Fiscal quarters ending November 30, 2010 through and including May 31, 2011
 
1.20 to 1.0
August 31, 2011
 
1.30 to 1.0
November 30, 2011
 
1.40 to 1.0
February 29, 2012 and each fiscal quarter ending thereafter
 
1.50 to 1.0

 
5.           Capital Expenditures. Pursuant to Section 6.3(a)(iv) of the Credit
Agreement, the Companies have expended $__________________ in the aggregate
during the last full fiscal year, ending May 31, 201___, for Capital
Expenditures, which o satisfies o does not satisfy the requirement that such
expenditures not exceed $3,000,000 in the aggregate during such year.

 
- A-2 -

--------------------------------------------------------------------------------

 
 
Attached hereto are all relevant facts in reasonable detail to evidence, and the
computations of the financial covenants referred to above.  These computations
were made in accordance with GAAP (except for the computation of Net Income to
the extent Net Income is determined without giving effect to the amounts
deducted arriving in such Net Income as set forth in the proviso of such
definition).


Lifecore Biomedical, LLC
   
By
  
Its Chief Financial Officer

 
 
- A-3 -

--------------------------------------------------------------------------------

 